DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 19-22 are amended by applicant. Claims 8 and 19-22 are amended by examiner’s amendment. Claims 1-4, 6, 7, 9, 11, 12, 14, 17, and 23 are cancelled. Claims 5, 8, 10, 13, 15, 16, and 18-22 are allowed.
Response to Arguments
Brandl as evidenced by Diehl in view of Oishi (Claim 7)
Claim 7 has been cancelled such that the rejection over Brandl as evidenced by Diehl in view of Oishi is withdrawn.
Brandl as evidenced by Diehl in view of Hofmann (Claim 19)
Ringhand (Claim 19)
	Claim 19 has been amended to include the limitations of previous claim 23, which was not rejected over Brandl as evidenced by Diehl in view of Hofmann or over Ringhand. Therefore, the rejections of claim 19 are withdrawn.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 20 lines 1-2 “RE is 0.001-0.003wt%”. 
Claim 21 lines 1-2 “RE is 0.001-0.003wt%”. 
Claim 22 lines 1-2 “RE is 0.001-0.003wt%”. 
The following 112(b) rejection is withdrawn due to claim cancellation:
Claim 23 lines 1-2 “RE is 0.001-0.003wt%”. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Yuan Yuan Zhang on January 25 and 27, 2021.
The application has been amended as follows: 
Claim 8 line 2. 0.04-0.10
Claim 10 line 5, 0.04-0.10
Claim 19. A corrosion-resistant brass alloy consisting of: 74.5-6.5wt% Cu, 3.1-3.4wt% Si, 0.11-0.2wt% Fe, 0.04-0.10RE and optionally at least one element selected from the group consisting of Agand Ti
wherein when included, Sb is included at 0.03-0.05wt%

Claim 20. The brass alloy according to claim 5, wherein the at least one element selected from the group consisting of Ag, Ti and RE requires
Claim 21. The brass alloy according to claim 8, wherein the at least one element selected from the group consisting of Ag, Ti and RE requires
Claim 22. The brass alloy according to claim 10, wherein the one element selected from the group consisting of Ag, Ti and RE requires

Allowable Subject Matter
Claims 5, 8, 10, 13, 15, 16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance for claims 5, 13, 15, and 20:
The prior art of record does not teach or suggest either alone or in combination a corrosion-resistant brass alloy consisting of: 
74.5-76.5 wt% Cu, 3.1-3.4 wt% Si, 0.11-0.2 wt% Fe, 0.04-0.10 wt% P, a combined amount of 0.001-0.003 wt% of at least one element selected from the group consisting of Ag, Ti and Re, and the balance being Zn and unavoidable impurities.
The following is an examiner’s statement of reasons for allowance for claims 8 and 21:
The prior art of record does not teach or suggest either alone or in combination a corrosion-resistant brass alloy consisting of: 
74.5-76.5 wt% Cu, 3.1-3.4 wt% Si, 0.11-0.2 wt% Fe, 0.04-0.10 wt% P, a combined amount of 0.001-0.003 wt% of at least one element selected from the group consisting of Ag, Ti and Re, a combined amount of 0.05-0.2 wt% of at least one element selected from the group consisting of Mn, Al, and Ni, and the balance being Zn and unavoidable impurities.
The following is an examiner’s statement of reasons for allowance for claims 10, 16, 18, and 22:
The prior art of record does not teach or suggest either alone or in combination a corrosion-resistant brass alloy consisting of: 
74.5-76.5 wt% Cu, 3.1-3.4 wt% Si, 0.11-0.2 wt% Fe, 0.04-0.10 wt% P, a combined amount of 0.001-0.005 wt% of at least one element selected from the group consisting of Ag, Ti and Re, 0-0.25 wt% Pb, 0.01-0.4 wt% Bi, 0.005-0.4 wt% Se, 0.005-0.4 wt% Te, a combined amount of 0.05-0.19 wt% of at least one element selected from the group consisting of Mn and Ni, a combined amount of 0-0.15 wt% of at least one element selected from the group consisting of As and Sb, and the balance being Zn and unavoidable impurities.
The following is an examiner’s statement of reasons for allowance for claim 19:
The prior art of record does not teach or suggest either alone or in combination a corrosion-resistant brass alloy consisting of: 
74.5-76.5 wt% Cu, 3.1-3.4 wt% Si, 0.11-0.2 wt% Fe, 0.04-0.10 wt% P, a combined amount of 0.001-0.003 wt% of RE and optionally at least one element selected from the group consisting of Ag  and Ti, a combined amount of 0.05-0.2 wt% of at least one element selected from the group consisting of Mn, Al, Sn and Ni, 0.03-0.15 wt% of at least one element selected from the group consisting of As and Sb, and the balance being Zn and unavoidable impurities, wherein when included, Sb is included at 0.02-0.05 wt%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735         


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735